Exhibit 10(k)(xvii) [EXECUTION VERSION] US$550,000,000 FIVE-YEAR REVOLVING CREDIT FACILITY AGREEMENT dated as of June 18, 2015, As AMENDED AND RESTATED as of April 8, 2016 among ALBANY INTERNATIONAL CORP. ALBANY INTERNATIONAL HOLDING (SWITZERLAND) AG ALBANY INTERNATIONAL EUROPE GMBH and ALBANY INTERNATIONAL CANADA CORP., as Borrowers the other Borrowing Subsidiaries, the Lenders Party Hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A. and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, WELLS FARGO SECURITIES, LLC, as Co-Lead Arrangers and Joint Bookrunners THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. as Co-Lead Arranger BANK OF AMERICA, N.A., WELLS FARGO BANK, NATIONAL ASSOCIATION, and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. as Co-Syndication Agents and BRANCH BANKING AND TRUST COMPANY, and CITIZENS BANK, N.A. as Co-Documentation Agents [CS&M Ref No. 6701-352] TABLE OF CONTENTS Page ARTICLE I Definitions SECTION 1.01. Defined Terms 1 SECTION 1.02. Classification of Loans and Borrowings 35 SECTION 1.03. Terms Generally 35 SECTION 1.04. Accounting Terms; GAAP 35 SECTION 1.05. Currency Translation 36 ARTICLE II The Credits SECTION 2.01. Commitments 37 SECTION 2.02. Loans and Borrowings 37 SECTION 2.03. Requests for Borrowings 38 SECTION 2.04. Swingline Loans 39 SECTION 2.05. Letters of Credit 40 SECTION 2.06. Funding of Borrowings 47 SECTION 2.07. Interest Elections 48 SECTION 2.08. Termination, Reduction and Increase of Commitments 49 SECTION 2.09. Repayment of Loans; Evidence of Debt 52 SECTION 2.10. Prepayment of Loans 52 SECTION 2.11. Fees 54 SECTION 2.12. Interest 55 SECTION 2.13. Alternate Rate of Interest 57 SECTION 2.14. Increased Costs 58 SECTION 2.15. Change in Legality 60 SECTION 2.16. Break Funding Payments 61 SECTION 2.17. Taxes 61 SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs 66 SECTION 2.19. Mitigation Obligations; Replacement of Lenders 68 SECTION 2.20. Borrowing Subsidiaries 68 SECTION 2.21. Defaulting Lenders 69 ARTICLE III Representations and Warranties SECTION 3.01. Organization; Powers 71 SECTION 3.02. Authorization; Enforceability 71 SECTION 3.03. Governmental Approvals; No Conflicts 71 i SECTION 3.04. Financial Statements; No Material Adverse Change 72 SECTION 3.05. Properties; Liens 72 SECTION 3.06. Litigation and Environmental Matters 72 SECTION 3.07. Compliance with Laws 73 SECTION 3.08. Investment Company Status 73 SECTION 3.09. Taxes 73 SECTION 3.10. ERISA 73 SECTION 3.11. Disclosure 74 SECTION 3.12. Subsidiaries 74 SECTION 3.13. Solvency 74 SECTION 3.14. Federal Reserve Regulations 74 SECTION 3.15. Anti-Corruption Laws and Sanctions 75 ARTICLE IV Conditions SECTION 4.01. Restatement Effective Date 75 SECTION 4.02. Conditions to All Extensions of Credit 77 SECTION 4.03. Initial Credit Event for each Borrowing Subsidiary 77 ARTICLE V Affirmative Covenants SECTION 5.01. Financial Statements and Other Information 78 SECTION 5.02. Notices of Material Events 80 SECTION 5.03. Existence; Conduct of Business 80 SECTION 5.04. Payment of Obligations 80 SECTION 5.05. Maintenance of Properties 81 SECTION 5.06. Insurance 81 SECTION 5.07. Books and Records; Inspection Rights 81 SECTION 5.08. Compliance with Laws 81 SECTION 5.09. Use of Proceeds and Letters of Credit 81 SECTION 5.10. Further Assurances 82 SECTION 5.11. Compliance with Swiss Withholding Tax Rules 82 ARTICLE VI Negative Covenants SECTION 6.01. Subsidiary Debt 82 SECTION 6.02. Negative Pledge 83 SECTION 6.03. Consolidations, Mergers and Sales of Assets 84 SECTION 6.04. Transactions with Affiliates 86 SECTION 6.05. Restricted Payments 87 SECTION 6.06. Limitations on Sale-Leasebacks 87 ii SECTION 6.07. Investments, Loans, Advances, Guarantees and Acquisitions 87 SECTION 6.08. Leverage Ratio 89 SECTION 6.09. Interest Coverage Ratio 89 SECTION 6.10. Lines of Business 89 ARTICLE VII Events of Default SECTION 7.01. Events of Default 89 ARTICLE VIII The Administrative Agent ARTICLE IX Guarantee ARTICLE X Miscellaneous SECTION 10.01. Notices 97 SECTION 10.02. Waivers; Amendments 98 SECTION 10.03. Expenses; Indemnity; Damage Waiver SECTION 10.04. Successors and Assigns SECTION 10.05. Survival SECTION 10.06. Counterparts; Integration; Effectiveness SECTION 10.07. Severability SECTION 10.08. Right of Setoff SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process SECTION 10.10. WAIVER OF JURY TRIAL SECTION 10.11. Headings SECTION 10.12. Confidentiality SECTION 10.13. Conversion of Currencies SECTION 10.14. Interest Rate Limitation SECTION 10.15. U.S.A. PATRIOT Act SECTION 10.16. No Fiduciary Relationship SECTION 10.17. Non-Public Information SECTION 10.18. Securities Principles SECTION 10.19. Acknowledgement and Consent to Bail-In of EEA Financial Institutions iii Schedules: Schedule 1.01 Applicable Funding Account Schedule 2.01 Commitments Schedule 2.05 Existing Letters of Credit Schedule 3.06 Disclosed Matters Schedule 3.10 Foreign Plans Schedule 3.12 Subsidiaries Schedule 6.01 Existing Subsidiary Indebtedness Schedule 6.02 Existing Liens Schedule 6.04 Certain Transactions with Affiliates Schedule 6.07 Existing Investments Exhibits: Exhibit A-1 Form of Borrowing Subsidiary Agreement Exhibit A-2 Form of Borrowing Subsidiary Termination Exhibit B Form of Borrowing Request Exhibit C-1 Form of Issuing Bank Agreement Exhibit C-2 Form of US Tax Certificate Exhibit D Form of Subsidiary Guarantee Agreement Exhibit E Form of Indemnity, Subrogation and Contribution Agreement Exhibit F Form of Assignment and Assumption Exhibit G-1 Form of Opinion of Charles J. Silva Jr., General Counsel of Albany International Corp. Exhibit G-2 Form of Opinion of Homburger AG Exhibit G-3 Form of Opinion of Stewart McKelvey iv FIVE-YEAR REVOLVING CREDIT FACILITY AGREEMENT dated as of June 18, 2015, as AMENDED AND RESTATED as of April 8, 2016, among ALBANY INTERNATIONAL CORP., a Delaware corporation (“ Company ”), ALBANY INTERNATIONAL HOLDING (SWITZERLAND) AG, a Swiss corporation with a Guernsey branch (“
